Citation Nr: 1441820	
Decision Date: 09/18/14    Archive Date: 09/30/14

DOCKET NO.  10-38 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, claimed as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel

INTRODUCTION

The Veteran had active duty service from July 1963 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In January 2011, the Veteran testified at a video-conference hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

The Board remanded the instant matter in February 2014.  As will be discussed herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the remand orders with regard to the instant claim for service connection and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In August 2014, the Veteran's representative waived the 30-day waiting period following the issuance of the March 2014 supplemental statement of the case (SSOC) and requested that the Board proceed with adjudicating his case.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS file, there is a separate, electronic (Virtual VA) file associated with the Veteran's claim.  A review of the Virtual VA claims file does not reveal any additional documents pertinent to the present appeal.




FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  The clinical criteria for a diagnosis of diabetes mellitus, type II have not been met at any time during or after service, and such disease is not a condition capable of being diagnosed by a lay person with no clinical experience.

3.  The Veteran's impaired fasting glucose is a laboratory finding and not deemed a disease or disability for VA compensation purposes.


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus, type II have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between a Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a February 2009 letter, sent prior to the August 2009 rating decision, advised the Veteran of the evidence and information necessary to substantiate his claim for service connection for diabetes mellitus on a direct basis and based on herbicide exposure.   This letter provided such notice with regard to the Veteran's and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.

Relevant to the duty to assist, the Veteran's service treatment and personnel records as well as post-service VA and private treatment records have been obtained and considered.   

In addition, the Veteran has not identified any additional, outstanding records that have not been requested or obtained.  In this regard, the Veteran was asked to complete additional authorization forms to allow VA to obtain records from any private treatment providers in a February 2009 letter.  Moreover, while he has generally reported that he received treatment from a community primary care physician, he has not completed an authorization form to allow VA to obtain any such treatment records.  The Board emphasizes that "the duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). Therefore, the Board finds that VA has satisfied its duty to assist in this regard. 

The Board also notes that in July 2013, the Veteran indicated that he received a "draw" of Social Security Administration (SSA) benefits and that he had retired from his employer.  In Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010), the Court noted that 38 U.S.C.A. § 5103A did not require VA to obtain all medical records or all SSA disability records, only those that are relevant to the Veteran's claim.  The Court also stated that VA was not required to obtain records in every case in order to rule out their relevance.  Rather, as long as a reasonable possibility exists that the records are relevant to the Veteran's claim, VA is required to assist the Veteran in obtaining the identified records.  As there is no indication in the record that the Veteran receives SSA disability benefits, or that any such benefits were awarded on the basis of diabetes mellitus, the Board finds that no additional action is necessary in this regard.

Moreover, based on the foregoing, the Board determines that the AOJ has substantially complied with the February 2014 remand directives in obtaining the Veteran's updated VA treatment records and affording him a VA examination, such that no further action is necessary in this regard.  See D'Aries, supra.

In this regard, the Veteran was afforded a VA examination in April 2014.  The Board finds that the April 2014 VA examination findings and opinions are adequate to decide the issue on appeal.  The examination was predicated on an interview with the Veteran as well as physical and laboratory examination and, further, the examiner noted review of the record, to include the Veteran's service treatment records and post-service records.  The ultimate opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on, and citing to, the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Further, neither the Veteran nor his representative have in any way challenged the adequacy of the April 2014 examination report.  See Sickles v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011), (in the absence of a challenge to the adequacy of the examination, the Board is not required to explicitly explain why each medical opinion is adequate).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met. 

Additionally, in January 2011, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned Acting Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the January 2011 hearing, the undersigned Acting Veterans Law Judge noted the issues currently on appeal, which included service connection for diabetes mellitus.  The hearing transcript also reflects appropriate exchanges between the Veteran, his representative, and the undersigned regarding the basis of the Veteran's claim and the evidence associated with the record.  Specifically, the Veteran offered hearing testimony that he manifested diabetes mellitus which was related to his reported in-service herbicide exposure.  Additional details surrounding the nature of the Veteran's service, to include his purported travel to Vietnam, were elicited.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully discussed.  See Bryant, 23 Vet. App. at 497.  Moreover, as a result of the Veteran's hearing testimony, the Board remanded this case in February 2014 in order to obtain additional treatment records and to provide the Veteran with a VA examination.  As such, the Board finds that, consistent with Bryant, the undersigned Acting Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.   

II.  Service Connection

The Veteran contends that he currently suffers from diabetes mellitus, type II, as a result of his in-service exposure to herbicides.  He further contends that he traveled to Vietnam on multiple occasions by small vessel transfer due to his work as a communication specialist with top secret clearance.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.   38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, to include diabetes mellitus, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The continuity of symptomatology provisions apply to this case as diabetes mellitus is deemed a chronic disease under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

The Board, in its February 2014 remand, found that the record established that the Veteran had "set foot" in Vietnam during the Vietnam era.  Therefore, he is presumed to have been exposed to herbicides coincident with such service.  In this regard, VA regulations provide that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  See 38 C.F.R. §§ 3.307(a)(6)(iii); see also VAOPGCPREC 7-93.  The presumptions for diseases related to Agent Orange exposure are codified in 38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307 and 3.309, based on an analysis of scientific evidence.  The presumption only exists for those diseases listed in 38 C.F.R. §§ 3.307 and 3.309(e).  Under 38 C.F.R. § 3.309(e) diabetes mellitus, type II is a presumptive disease. 

The Veteran's service treatment records were negative for complaints, treatments or diagnoses related to diabetes mellitus.  An October 1968 examination was negative for any relevant abnormalities and laboratory findings for sugar were noted to be negative.

The post-service treatment records reflect the Veteran's reports that he had been told that he was a borderline diabetic and that his glucose/A1C laboratory tests were normal/pending in an August 2008 Agent Orange registry examination.  A March 2009 VA treatment note lists a "present problem/chief complaint" of elevated glucose and hemoglobin A1C of 4.3 with an "assessment/diagnosis" of "diabetic/or prediabetic."  A January 2011 VA treatment note indicates that laboratory testing did not confirm a diagnosis of diabetes.  The Veteran reported that he had recently been prescribed medication for diabetes by a community primary care physician in a July 2013 VA treatment note.  In a January 2014 VA treatment note, the Veteran denied that he had been diagnosed with diabetes mellitus.

During his January 2011 hearing, the Veteran testified that he had been diagnosed with diabetes mellitus three or four years previously.

An April 2014 diabetes mellitus Disability Benefits Questionnaire (DBQ) indicates that, following a physical examination and a review of the Veteran's claims file, a diagnosis of impaired fasting glucose was warranted.  The examiner also determined that the Veteran did not meet the criteria for a diagnosis of diabetes mellitus, type II, reasoning that a review of his laboratory work dating back to 2005 showed no values that met the diagnostic criteria as outlined by the American Diabetes Association (ADA).  The examiner noted that the ADA guidelines for the diagnosis of type 2 diabetes mellitus were two fasting glucose readings greater than 125 or two hemoglobin a 1c values of 6.5 percent or greater on two separate occasions.  Further, the examiner noted that the Veteran was started on Metformin to treat his glucose intolerance, which may be a precursor to diabetes mellitus, type II.

The Board notes that Training Letter 00-06 issued by VA's Compensation and Pension Service provides guidelines as to how diabetes mellitus is generally diagnosed.  See Training Letter 00-06, pg. 4 (July 17, 2000).   In 1997, the Expert Committee on the Diagnosis and Classification of Diabetes Mellitus named three ways to diagnosis diabetes: (1) symptoms of diabetes (such as polyuria, polydispia, and unexplained weight loss) plus casual plasma glucose greater than 200 mg/dL (11.1 mmol/L).  Casual means any time of day, without regard to meals; (2) fasting plasma glucose (FPG) greater than 126 mg/dL (7.0 mmol/L).  Fasting is defined as no caloric intake for at least 8 hours; or (3) glucose greater than 200 mg/dL (11.1 mmol/L) after 75-g glucose load.  Any of these is sufficient for a diagnosis of diabetes, but should be confirmed by repeat testing on a separate day. 

Impaired glucose tolerance (IGT) is a category that refers to those with fasting plasma glucose greater than 110 but less than 126.  This group is at increased risk for diabetes.  See Training Letter 00-06, pg. 4.  Hemoglobin A1C, otherwise known as A1C or glycoslated hemoglobin, is used to monitor diabetes mellitus and the effectiveness of treatment and 6 percent is considered normal.  The goal of treatment is a level of less than 7 percent.  See Training Letter 00-06, pg. 5. 

The Court has held that the requirement in a claim of service connection of having a current disability "is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim."  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, in Romanowsky v Shinseki, 26 Vet. App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  

In this instance, the Board concludes that the evidence does not support a diagnosis of diabetes mellitus, type II under either the ADA standards or those referred to in VA Training Letter 00-06, in service, within the first post-service year, at any time since the filing of the service connection claim in 2009, or, in fact, at any time after service. 

As detailed above, the service treatment records were negative for a diagnosis of diabetes mellitus and the Veteran has not alleged either an in-service onset or in-service diagnosis of such condition.  In addition, a review of the post-service private and VA treatment records fails to reveal that any of the three criteria used for VA purposes to diagnose diabetes mellitus have been met, or that the ADA criteria have been met.  Significantly, the April 2014 VA examination, using ADA standards, determined that there was no basis for a diagnosis of diabetes mellitus type I or type II, reasoning that the laboratory work of record did not meet the ADA guidelines for such a diagnosis.  Notably, the VA examiner was aware that the Veteran had been prescribed Metformin to control impaired glucose fasting and took that fact into account in arriving at a current diagnosis.  The Board finds no adequate basis to reject this competent medical opinion based on a lack of probative value.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).  Moreover, the file does not contain any competent medical evidence or opinion which rebuts this opinion or otherwise diminishes its probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).  

The Board notes an August 2013 VA treatment reflects an assessment/diagnosis of diabetes mellitus, type II.  However, this assessment is not supported by any rationale or reference to laboratory findings.  There is no indication that such determination was made based upon the ADA guidelines rather than the Veteran's own subjective reports.  Overall, the Board places greater probative weight upon the opinion of the April 2014 VA examiner who ruled out a diagnosis of diabetes mellitus based upon review of the entire claims folder, to include physical and laboratory findings demonstrated in the record and on examination at that time.

Impaired fasting glucose has been diagnosed in this case.  However, glucose intolerance is not equivalent to a diagnosis of diabetes mellitus, type II.  Waugerman v. Shinseki, No. 08-2685, slip op. at 4 (Ct. Vet. App. Feb. 4, 2011), citing Dorland's at 1960 (defining "impaired glucose tolerance" as "a term denoting values of fasting plasma glucose or results of an oral glucose tolerance test that are abnormal but not high enough to be diagnostic of diabetes mellitus") (emphasis added); Smith v. Derwinski, 1 Vet. App. 235, 238 (1991) ("Courts may take judicial notice of facts not subject to reasonable dispute." (citing Fed.R.Evid. 201(b))).  The Board notes that Waugerman is referenced not as a precedent, but rather just a definition of a fact not subject to reasonable dispute.  Impaired fasting glucose is simply a clinical laboratory finding and therefore not a disease or disability within the applicable law and regulations providing for service connection.  See 61 Fed. Reg. 20440, 20,445 (May 7, 1996) (Suppl. Information - Endocrine System) (determining that service connection applies to diseases and the residuals of injury - not symptoms or clinical findings, such as laboratory test results). 

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). However, the question as to whether the Veteran has diabetes mellitus requires substantiation through symptomatology and laboratory findings, requiring specialized training for a determination, and is not susceptible of lay opinion.  The Veteran's statements alone cannot be accepted as competent medical evidence in regard to establishing a diagnosis of diabetes mellitus, type II.

The Veteran has reported being diagnosed with diabetes mellitus by his private treating physician and prescribed medications.  This statement does hold some probative value as it is appears that this information has been provided by a competent physician.  However, the probative value of this statement is substantially reduced as the Board cannot determine from the record the basis for the physician's diagnosis.  Overall, the Board places greater probative weight upon the opinion of the April 2014 VA examiner who ruled out a diagnosis of diabetes mellitus based upon review of the entire claims folder, to include physical and laboratory findings demonstrated in the record and on examination at that time.

The law limits entitlement for service-related diseases and injuries to cases where the underlying in-service incident has resulted in a current disability.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary, and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  As discussed above, it is firmly established that the evidentiary record does not at this point contain documentation of clinically diagnosed diabetes mellitus, type II.  Without such evidence, the element of a currently claimed disability is not met and service connection must be denied on this basis alone. 

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's service connection claim for diabetes mellitus, type II.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 136 (Fed. Cir. 2001).  The benefits sought on appeal are therefore denied.


ORDER

Service connection for diabetes mellitus, type II, is denied.



____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


